Citation Nr: 0712670	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  02-15 381	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for postoperative residuals of a cyst in the right ear lobe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1982 to October 
1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In a June 2003 Conference Report, the veteran withdrew his 
request for an appeals hearing at the RO.  There is no 
further indication that the veteran or his representative 
have requested that the hearing be rescheduled, thus, the 
Board deems the veteran's request for a hearing withdrawn.  
38 C.F.R. §§ 20.700-20.704 (2006).  

The Board notes that, in a July 2004 VA Form 21-4138, the 
veteran contended that he suffered from cyst problems in both 
of his ears.  Further, the claims file contains medical 
evidence pertaining to postoperative residuals of a cyst in 
the left ear lobe.  The Board construes the evidence as an 
inferred claim for entitlement to service connection for 
postoperative residuals of a cyst in the left ear lobe.  This 
claim is referred to the RO for appropriate action. 

In April 2004, the Board remanded the appeal to the agency of 
original jurisdiction (AOJ) for additional development.  In 
January 2005, the AOJ increased the evaluation for the 
veteran's postoperative residuals of a cyst in the right ear 
lobe to 10 percent.  As that award was not a complete grant 
of benefits, the issue remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  Also, in its January 2005 
decision, the AOJ recharacterized the veteran's service-
connected right ear disability from postoperative cyst of the 
right ear lobe, under Diagnostic Code 7819, to postoperative 
residuals of a cyst in the right ear lobe, under Diagnostic 
Code 7804.  The case is now before the Board for further 
appellate consideration.




FINDING OF FACT

The veteran's service-connected postoperative residuals of a 
cyst of the right ear lobe are manifested by a superficial 
scar that is painful and tender on objective observation.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for postoperative residuals of a cyst in the right ear lobe 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Code 7804 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VA notice 
should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in June 2001 and 
May 2004, satisfied VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159, as the letters informed the 
appellant of what evidence was needed to establish increased 
rating, of what VA would do or had done, what evidence he 
should provide, to include alternative forms of evidence, 
informed the appellant that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim, and asked him to provide any 
information in his possession.  

With respect to the VA's duty to assist, the AOJ obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  In compliance with the Board's 
April 2004 remand, the AOJ asked the veteran to identify any 
additional medical evidence or health care providers.  In a 
July 2004 VA Form 21-4138, the veteran stated that there were 
no new medical evidence pertaining to his claim.  Further, in 
January 2005, the veteran was examined by a VA specialist for 
postoperative residuals of a cyst in the right ear lobe.  The 
examiner stated that the claims file was reviewed, provided 
detailed discussions of the veteran's medical history, and 
provided the requested medical opinion.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claims, which VA has not 
sought.  In January 2005, VA readjudicated the appeal and 
issued a supplemental statement of the case (SSOC).  

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's April 2004 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an effective 
date, if an increased rating was granted on appeal.  Since 
the veteran's increased rating claim for postoperative 
residuals of a cyst in the right ear lobe is being denied, no 
effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.   

The Board finds that the evidence of record - service medical 
records, private and VA medical treatment records and lay 
statements -- is adequate for determining whether the 
criteria for increased rating have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that the disability rating assigned for 
his postoperative residuals of a cyst in the right ear lobe 
should be increased to reflect more accurately the severity 
of his symptomatology.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making a disability evaluation.  
38 C.F.R. §  4.1.  Where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Currently the veteran's postoperative residuals of a cyst in 
the right ear lobe is rated as 10 percent disabling under 
38 C.F.R. §§ 4.118, Diagnostic Code 7804.  The severity of a 
skin disability is ascertained, for VA rating purposes, by 
application of the criteria set forth in the Rating Schedule 
at 38 C.F.R. § 4.118.  A scar is rated according to location, 
type, and characteristics, and separate ratings may be 
assigned based upon appearance, healing, and/or impairment of 
function of the part affected.  Esteban v. Brown, 6 Vet. App. 
259 (1994).

The Board observes that the veteran filed his claim for an 
increased rating for postoperative residuals of a cyst in the 
right ear lobe in March 2001.  Effective on August 30, 2002, 
the regulations pertaining to evaluating disabilities of the 
skin were revised.  See 67 Fed. Reg. 49590, 49596 (July 31, 
2002).  There were minor corrections to the criteria issued 
at a later date.  See 67 Fed. Reg. 58448 (Sept. 16, 2002).

Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provides 
otherwise.  VAOPGCPREC 7-2003; See VAOPGCPREC 3-2000.  
Further, if the amended regulation is more favorable to the 
claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g) which provides that VA may, 
if warranted by the facts of the claim, award an increased 
evaluation based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  It was 
further held that pursuant to 38 U.S.C.A. § 7104, the Board's 
decisions must be based on consideration of all evidence and 
material of record, rather than merely evidence which pre-
dates or post-dates a pertinent change to VA's Rating 
Schedule

It is also important to note that when considering a question 
that was not addressed by the AOJ, the Board must consider 
the question of adequate notice, the opportunity to submit 
additional evidence, and any prejudice thereby.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  If the Board determines 
that the claimant has been prejudiced by a deficiency in the 
statement of the case, the Board should remand the case to 
the RO pursuant to 38 C.F.R. § 19.9, specifying the action to 
be taken.  Bernard, Supra.  

Since the veteran's claim for an increased rating was filed 
prior to August 30, 2002, his claim for an increase in 
disability rating may be rated under rating criteria in 
effect prior to that date.  Further, a June 2003 SSOC 
considered the veteran's skin disability in light of the 
revised regulatory provisions, and provided the veteran an 
updated copy of the criteria for his skin disability.  
Therefore, the Board finds no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).

The Board observes that, prior to January 2005, the veteran's 
service-connected disability was rated under Diagnostic Code 
7819, which provided that benign skin growths are to be rated 
as disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7802, 7803, 7804, or 7805), or 
eczema (Diagnostic Code 7806), depending upon the predominant 
disability.  As such, although the veteran contends that he 
should be rated under Diagnostic Code 7800, the Board finds 
that his postoperative residuals of a cyst in the right ear 
lobe is more appropriately rated under Diagnostic Code 7804.  

Prior to August 30, 2002, Diagnostic Code 7800 provides that 
a 30 percent rating was warranted for scars of the head, 
neck, or face which were severe, especially if they produced 
a marked or unsightly deformity of eyelids, lips or auricles.  
A 50 percent rating was warranted for scars which resulted in 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to August 30, 
2002).

Also prior to August 30, 2002, Diagnostic Code 7804 provides 
that a 10 percent evaluation was assignable for scars that 
were superficial, tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(prior to August 30, 2002).  The 10 percent evaluation was to 
be assigned when the requirements were met even though the 
location may have been on the tip of a finger or toe, and the 
evaluation was not to exceed the amputation value for the 
limited involvement.  Id.

As revised, Diagnostic Code 7800 provides a 30 percent rating 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  Finally, an 80 percent 
rating is warranted for visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: 1) Scar 5 or more 
inches (13 or more centimeter (cm.) in length. 2) Scar at 
least one-quarter inch (0.6 cm.) wide at widest part. 3) 
Surface contour of scar elevated or depressed on palpation. 
4) Scar adherent to underlying tissue. 5) Skin hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.). 6) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.). 7) Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.). 8) Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  VA is also required to take into consideration 
unretouched color photographs of the veteran's disfigurement 
in evaluating such disabilities.  Id., Notes 1-3.

Under the current Diagnostic Code 7804, a 10 percent 
evaluation is assignable for scars that are superficial and 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2006).  A superficial scar is one not associated with 
underlying soft tissue damage.  A 10 percent evaluation will 
be assigned for a scar on the tip of a finger or toe even 
though amputation of the part would not warrant a compensable 
evaluation.  Id.

The veteran's claims file contains VA treatment records 
between July 2000 and October 2003 and VA examinations in May 
2003 and January 2005.  

VA treatment records show that the veteran has been receiving 
continuous care for cysts in his right ear lobe.  He 
underwent operations to remove the cysts in September 2000 
and January and October 2003.  A review of the medical 
evidence shows that the veteran experienced some swelling, 
pain, and redness to his right ear lobe, but with no gross 
scarring, ulceration, or disfigurements.  In December 2002, a 
VA physician noted normal external auditory canals and 
auricles with clear tympanic membranes.  Later in February of 
the same year, it was noted that there was no ulceration, 
breakdown of the skin, elevation or depression of the scar, 
or gross inflammation or edema.

Since the October 2003 cyst removal operation, the veteran 
underwent a January 2005 VA examination, where he reported 
some discomfort in the right ear lobe.  Upon physical 
examination, the examiner found scar tissue with no evidence 
of cystic disease.  There was some discomfort described by 
the examiner as dull pain. The auricles were slightly 
enlarged, but there was no swelling, erythema, or signs of 
infection.  Further, the examiner noted that the veteran had 
no hearing loss or other loss of function related to the 
right-ear-lobe scar.

Given the above medical evidence, the Board finds that a 
disability rating in excess of 10 percent is not warranted.  
First, the Board notes that the veteran is currently 
receiving a maximum rating of 10 percent under Diagnostic 
Code 7804.  Next, the scheduler criteria of a 30 percent 
rating under Diagnostic Code 7800, prior to and since August 
30, 2002, have not been met.  The evidence does not indicate 
severe or unsightly deformity of the auricles as required 
under Diagnostic Code 7800 prior to August 30, 2002.  
Further, none of the medical evidence has indicated visible 
or palpable tissue loss and gross distortion or asymmetry to 
the ear lobes.  The scar was not 5 or more inches in length, 
at least one-quarter inch (0.6 cm.) wide, elevated or 
depressed, adherent to underlying tissue, or with an abnormal 
texture.  

The Board also considered Diagnostic Codes 7805 and 7806.  
However, the veteran's scar in the right ear lobe did not 
cause any functional losses or limitation of motion.  
Further, there is no evidence or diagnosis of dermatitis or 
eczema for the veteran's disability to be rated under 
Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Codes 
7805, 7806 (2002-2006).  Thus, a disability rating in excess 
of 10 percent for the veteran's residuals of a cyst in the 
right ear lobe is not warranted under the either the old or 
new rating provisions for rating scars.  38 C.F.R. § 4.118 
(2002-2006).

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's service-connected disability has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim, the "benefit-of-the-doubt" rule is not applicable, and 
the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).






ORDER

A disability rating in excess of 10 percent for postoperative 
residuals of a cyst in the right ear lobe is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


